Exhibit 77(e)(2) AMENDED AND RESTATED SCHEDULE A with respect to the SUB-ADVISORY AGREEMENT between ING INVESTMENTS, LLC and ING INVESTMENT MANAGEMENT CO. Series Effective Date Annual Sub-Advisory Fee Brokerage Cash Reserves 0.090% on first $1 billion 0.086% on next $2 billion 0.081% over $3 billion ING Balanced Fund 0.338% on first $500 million 0.304% on next $500 million 0.293% over $1 billion ING Corporate Leaders 100 Fund June 11, 2008 0.180% on all assets ING Global Target Payment Fund August 15, 2008 0.036% ING Growth and Income Fund 0.3150% on first $250 million 0.2925% on next $250 million 0.2813% on next $250 million 0.2700% on next $1.25 billion 0.2475% over $2 billion ING Index Plus LargeCap Fund 0.203% on first $500 million 0.191% on next $250 million 0.180% on next $1.25 billion 0.169% over $2 billion ING Index Plus MidCap Fund 0.203% on first $500 million 0.191% on next $250 million 0.180% on next $1.25 billion 0.169% over $2 billion Series Effective Date Annual Sub-Advisory Fee ING Index Plus SmallCap Fund 0.203% on first $500 million 0.191% on next $250 million 0.180% on next $1.25 billion 0.169% over $2 billion ING Money Market Fund 0.180% on first $500 million 0.158% on next $500 million 0.153% on next $1 billion 0.149% on next $1 billion 0.135% over $3 billion ING Small Company Fund 0.383% on first $250 million 0.360% on next $250 million 0.349% on next $250 million 0.338% on next $1.25 billion 0.326% over $2 billion ING Strategic Allocation Conservative Fund Direct Investments 0.360% on first $500 million 0.349% on next $500 million 0.338% on next $500 million 0.326% on next $500 million 0.315% over $2 billion Underlying Funds 0.02% ING Strategic Allocation Growth Fund Direct Investments 0.360% on first $500 million 0.349% on next $500 million 0.338% on next $500 million 0.326% on next $500 million 0.315% over $2 billion Underlying Funds 0.02% 2 Series Effective Date Annual Sub-Advisory Fee ING Strategic Allocation Moderate Fund Direct Investments 0.360% on first $500 million 0.349% on next $500 million 0.338% on next $500 million 0.326% on next $500 million 0.315% over $2 billion Underlying Funds 0.02% ING Tactical Asset Allocation Fund March 5, 2008 0.2025% on all assets ING U.S. Government Money Market Fund October 31, 2008 0.158% on first $1 billion 0.146% on next $2 billion 0.135% in excess of $3 billion 3
